Exhibit 10.1

AMENDMENT NO. 3

TO SECONDMENT AGREEMENT FOR JOHN TOWNSEND

This Amendment No. 3 is made as of this 7th day of December, 2009 to the
Secondment Agreement for John Townsend dated January 13, 2005 between Vodafone
Americas Inc. and Cellco Partnership d/b/a Verizon Wireless, to modify the terms
and conditions of the Agreement as follows:

1. The term of the Agreement set forth in Schedule 1 of the Agreement is hereby
extended to March 31, 2011.

2. Except as expressly set forth in this Amendment, the terms and conditions of
the Agreement remain in full force and effect.

3. IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
executed by their respective duly authorized representatives.

 

SIGNED by for and on behalf of Vodafone Americas Inc.

/s/ Megan Doberneck

By:   Megan Doberneck Title:   President & General Counsel SIGNED by for and on
behalf of Cellco Partnership d/b/a Verizon Wireless

/s/ Martha Delehanty

By:   Martha Delehanty Title:   VP-Human Resources